Citation Nr: 1819220	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1976 to June 1979, and remained in control group reinforcement status until June 1982.  He had subsequent service in the Army National Guard of Tennessee from November 1982 to October 1993, and additional service with the Army Reserves from October 1993 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2016, the Board reopened the claim, but remanded it for further development.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed acquired psychiatric disorders, including depressive disorder and PTSD. 

2.  The Veteran did not engage in combat during any period of active service, and an in-service stressor sufficient to cause PTSD has not been verified. 

3.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service. 

4.  There is no current psychiatric disability causally or etiologically related to service.

CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Subsequent to the Board's September 2016 remand, the RO verified the Veteran's period of service during his service with the Army National Guard of Tennessee.  His military personnel records from all periods of service were associated with the claims file.  Nevertheless, despite making various attempts to obtain his service treatment records (STRs) associated with his service with the National Guard, those records were deemed unavailable.  In this regard, a Memorandum for Record from the Records Management Center (RMC) dated in October 2017 indicates that the Veteran's STRs for his National Guard service were not located.  A final letter of unavailability was sent to the Veteran later in October 2017.  The Board therefore finds that additional attempts to secure any such records would be futile.  

Nonetheless, given the unavailability of the Veteran's National Guard STRs, VA has a heightened duty to assist him in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  VA met this heightened duty here, advising the Veteran of the lack of availability of his service treatment records; informing him of the alternative forms of evidence that can be developed to substantiate the claim; and otherwise expending exhaustive efforts to obtain those treatment records.  Additional efforts would be futile.  As such, no further AOJ action in this regard is warranted. 

Background

The Veteran's service treatment records associated with his period of active service beginning in June 1976 shows no psychiatric complaints, treatment, or diagnoses.

He had subsequent service in the Tennessee National Guard, stationed in Knoxville and Alcoa, Tennessee between November 1982 and October 1993. 

The Veteran was discharged from the Tennessee Army National Guard on November 15, 1994, and there are no available medical or dental records. 

Private treatment notes from St. Mary's Medical Center dated in January 2004 (received by VA in July 2009) show complaints of flashbacks, drinking, and depression.  The psychiatrist indicated that the Veteran gave a history of present illness, but noted that "at this point it is difficult to confirm, and he states that his wife does not know anything about some of his army years."  The Veteran reported that he was in-service for 17 years, and then volunteered for "special ops" for two years from 1992 to 1994, when he worked in Bosnia.  He further stated that he had to work a way for his wife to be angry with him so she would leave him and go back to Germany and then he could follow her.  He reported flashbacks of slashing throats, shooting people, snapping necks, and "what I was trained to do."  He further stated that he had enough when "Uncle Sam wanted him to kill a 3 month old baby and when he refused and brought the baby to an aid station, they pressured him until he resigned from the army with honorable discharge."  This psychiatrist indicated that the Veteran reported seeing a psychologist when he would come out of the field for "debriefing."  It was further noted that he "may be having paranoid delusions."  The psychiatrist rendered diagnoses of major depressive disorder, recurrent, with intermittent suicidal ideation and psychotic features, alcohol abuse, rule-out dependence, history of polysubstance abuse, and PTSD. The Veteran remained in-patient for a history of alcohol abuse for self-medication, because of flashbacks secondary to his reported Bosnia military career.  He was admitted for treatment of depression and flashbacks and alcohol abuse, possible dependence.  The Veteran was discharged the following day, where it was noted "resolution of depression, paranoid ideation, and withdrawal regimen."

Beginning in August 2010, the Veteran VA treatment records show diagnoses of PTSD, depressive disorder, nicotine dependence, and history of alcohol abuse.  Progress notes during this time show reports of flashbacks and nightmares of people dying.  The Veteran stated that he is sometimes woken up by his spouse, who told him that he "kicks around in his sleep throwing out military orders."  When he was asked about startle, he indicated that he is easily startled and always watches what is going on around him.  The Veteran reported that he served on active duty in Germany, then in the National Guard from 1982 to 1991, and further stated that he served in Panama on August 26, 1991 searching for a drug cartel.  The mental health professional noted that the Veteran's father had bipolar disorder (based on the Veteran's reports).  The Veteran underwent a substance abuse assessment that led to a diagnosis of alcohol dependence.  A follow-up psychiatry note dated in November 2010 indicates that the Veteran was diagnosed with "combat related PTSD seeking out drug cartels."  

In his October 2011 VA Form 9, the Veteran noted that he has a current diagnosis of PTSD as a result of service in Bosnia. 

VA psychiatry treatment notes dated in October 2011 indicate that the Veteran reported he joined the military when he was eighteen years old and served on active duty for three years and later had inactive duty with the National Guard, which totaled 17 years in-service.  He further stated that "after an incident in Europe, they gave me an honorable discharge as E6, staff sergeant, stuff that happened in Bosnia."  The Veteran also noted a friend told him "I was talking about Panama - drug cartel."  The mental health professional noted family history of psychiatric illness, suggesting that the Veteran's father had manic depression and PTSD.  His oldest son was noted to be in methadone clinic.  Throughout the treatments he indicated "I ain't supposed to talk about Bosnia." 

Service Connection Claim- Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Neither claimed acquired psychiatric disorder is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2017).  Although a psychosis is considered a chronic disease, no such diagnosis has been rendered in this case.  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

(a) PTSD Regulations 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 1991 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

PTSD - Analysis

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

The Veteran asserts generally that he has PTSD that is related to his military service.  In his July 2009 stressor statement, the Veteran stated that between August 26, 1991 and September 25, 1991, he "flew missions looking for drug lords in Panama [and] received fire from drug lords."  Subsequently, the Veteran stated that he served with the "special ops" in Kosovo where he was trained to kill. 

Initially, the Veteran has been diagnosed with PTSD.  See e.g., VA treatment notes beginning in August 2010. 

However, an in-service stressor sufficient to cause PTSD has not been verified.  
Despite the representative's contention, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat.  Although the Veteran did serve in an infantry unit during active service, there is no evidence showing that he ever served in combat.  To the contrary, his service personnel records reflect no receipt of any service awards or medals indicative of combat.

Moreover, the Veteran's alleged stressors have not been corroborated.  The RO's attempts to verify the Veteran's stressors were unsuccessful.  In an October 2009 memorandum, VA issued a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The memorandum indicated that the only statement made by the Veteran in July 2009 did not meet the minimum level of detail needed for VA to seek assistance from the United States Army and Joint Services Records Research Center (JSRRC) and or insufficient to allow for a meaningful research of Marine Corps of National Archives and Records Administration (NARA).  Because the Board is not bound to accept uncorroborated accounts of stressors, there is no verified in-service PTSD stressor.  See Wood, 1 Vet. App. 190.

His stressor is alleged to have occurred in 1991, which was during his service in the Reserves and not during his active service period.  

Additionally, although the Veteran stressor statement is considered competent evidence, it is shown to be inherently not credible.  In this regard, while the Veteran reports having experienced stressors in Panama and Kosovo, there is no official service personnel record showing such service.  A review of the Veteran's military personnel records reveals that he was stationed in Germany during active duty from November 1976 to June 1979, and later with the National Guard, he was stationed in Knoxville and Alcoa, Tennessee between November 1982 and October 1993.  There is no evidence of service in either Kosovo or Panama.  Furthermore, for the Veteran's reported Panama service between August 26, 1991 and September 25, 1991, the military personnel records for this specific period of service show code "B4" with an explanation that this code refers to "Active Duty under Title 32 United States Code, State Controlled."  The Veteran's lay reports of the circumstances of his service are contradicted by the documented military personnel records. 

The Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate his statements.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board further notes that none of the mental health professionals who diagnosed the Veteran with PTSD throughout the years noted that they have reviewed his service treatment records, military personnel records, or his DD214.  All of the information on which the diagnosis was apparently based on the Veteran's lay reports, which are not corroborated but actually contradicted by the evidence on record.  Therefore, any medical opinion which purported to provide a nexus between the claimed PTSD and stressor during service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In such cases, the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Ultimately, the Board finds there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Based on the foregoing, the service connection claim for PTSD must be denied. 

Acquired Psychiatric Disorder, Other than Claimed PTSD

The Veteran's medical evidence does show a current diagnosis of a depressive disorder.

However, the weight of the evidence is against finding an in-service psychiatric injury or event.  The available service treatment records associated with the Veteran's active duty period from 1976 to 1979 are absent for any psychiatric complaints, treatment, or diagnoses during service.  

The weight of the lay and medical evidence also shows no psychiatric symptoms or diagnosis until decades after service separation.  Private treatment notes dated in 2004 show complaints and treatment for depression, which was approximately 25 years after the Veteran's separation from active duty.  This multi-year gap is one factor - considered with other factors in this case that include absence of psychiatric injury, disease, or symptoms in service, and a history psychiatric treatment that only dates to post-service onset -- that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as beyond medical evidence against a claim of service connection).  For these reasons, the Board finds that the evidence is against a finding that the Veteran experienced an in-service injury, disease, or event related to an acquired psychiatric disorder.

The Board also finds the weight of evidence is against finding a link or nexus between the current acquired psychiatric disorder and active service.  The Veteran has not submitted a medical opinion relating his depressive disorder to his military service.  Although the Veteran, as a lay person, is competent to report the psychiatric symptoms he has experienced, he is not competent to relate his current depressive disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and the claim must be denied.  Because the 

preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


